DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Highlander, applicant’s representative, on 30 March, 2021.

The application has been amended as follows: 

Please amend claim 3 as follows:  “. . . sulfhydryl functional group 

Please amend claim 19 as follows:  “ . . . hyperthermal therapeutic agent, 

Please amend claim 20 as follows:  “The method of claim 11, wherein said subject is treated with more than one of said compounds.”

Please add new claim 22, as follows:” The compound of claim 3, wherein the sulfhydryl functional group is from a cysteine.”

	Please add new claim 23, as follows:  “The compound of claim 3, wherein the detectable agent, therapeutic agent, or scaffold is attached via a maleimide.”

	Please add new claim 24 as follows:  “The method of claim 19, wherein the hyperthermal therapeutic agent is a gold nanorod.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants are claiming a series of peptoids that bind to cancer stem cells.  A search was conducted for these compounds, and they were determined to be free and clear of the prior art.  The closest prior art found was Park et al (Mol. Biotechnol. (2012) 51 p212-220).  Park et al screened for peptides that bind to CD44, a breast cancer stem cell marker (abstract).  While a number of peptide sequences that strongly bound to this receptor were found (table 1, p216, 1st column, bottom of page), none of these are obvious variants of the peptoid sequences described by applicants, nor was there found in this reference, or any other, a reason to modify these peptides to recapitulate the peptoids claimed by applicants.  Thus, the claimed invention is both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	Two references with a publication date before the priority date of the instant application were found; Chen et al (Chem. Eur. J. (2018) 24, p3694-3698, published 11 Jan, 2018) and Long (PhD thesis, Aug 2018, University of Texas at Dallas).  However, both of these references were published less than one year before the priority date of the instant application, and the authorship clearly shows that an exception under 35 USC 102(b)(1)(A) applies for both references.  Thus, they are not considered prior art for purposes of examination.

Notice of Rejoinder
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 16 Nov, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658